Title: To Thomas Jefferson from LeRoy Peachey, 23 March 1781
From: Peachey, LeRoy
To: Jefferson, Thomas



Sir
Richmd County March the 23d. 1781

The Militia of this County were Drafted on the 12th. of this Instant and this day the Drafts were Ordered to Rendezvous at my Ferry properly prepared to begin their March to Chesterfield CtHouse To morrow, but being Inform’d by the Collectors, and the two Commissioners who have the Receiving of the Bounty Money  that the Collection had been and would be chiefly made in Tobacco, which consequently rendered it necessary to send to the Treasury for money for the Bounty aforesaid I have Furlough’d the Drafts untill Thursday the 5th. of next month, and this I did, because I judg’d it to be the intention of the Legislative that they should receive their Bounty before they March’d from their County. If I have done wrong, be pleas’d to give your Orders and they shall be Obeyed. And now I am writing to your Excellency on this Subject I will give you the State of a Case that happened in this County, and beg for your directions how I am to proceed in it.
Mr. Thomas Beale one of the Commissioners of the Money tax, a Gentleman who hath been afflicted with the Rheumatism for Several years, one Evening at his own House in conversation with several Gentlemen and myself express’d much uneasiness at the Acts of Assembly for Drafting the Militia, mention’d Several times his Inability to Serve as a Soldier in the Continental Army and his having a Year or two before apply’d to a Court Martial held in the County to be excus’d from Militia duty. Upon his renewing the Subject Several times that Evening and appearing to be uneasy I told him he certainly cou’d not be deem’d an able body’d Man and I thought I could venture to insure him for a small consideration from all Drafts while he remaind under his then Infirmity being well acquainted with the kind of Men that were received as Soldiers at the places of Rendezvous. This I said at the time purely to quiet him and thought no more of it untill next morning when he resum’d the Subject and insisted so much upon being made quite easy with his Family, as he express’d it, that I told him I would comply with my last nights engagement. Upon which he requested Mr. R. Parker (one of the Company) to Committ it to writing, the Substance of which was That I should for the Consideration of one Thousand pounds of Tobacco and Ten Barrels of Corn paid Annually for five years (He being at that time 45 Years of Age) Insure him from all Drafts. This happened soon after the Draft made in the Year 1780 and before the Law made for this last Draft.
When the Gentlemen appointed to divide the Militia Assembled at the place I had appointed according to Law, the whole of this Matter was related to them by me, and that part of the Law read which directs that none shall be put on a Division but Such as were thought to be able Body’d and fit for Service. Two of the Gentlemen thought, as I had insured Mr. Beale for a Consideration, altho’ a very small one and altho’ he was clearly unfitt for a Soldier and did not by any means come under the Description of a Recruit he ought  to be put into a Division and if Drafted be oblig’d to go or furnish a substitute. The first Justice gave no opinion in it neither did Mr. Beale or myself being the parties concern’d. After he was fix’d upon a Division in this Irregular manner I apply’d to the Gentlemen to say whether they thought he came under the Description of a Recruit and whether there had not been many men in the County Excused who were better able to Serve than Mr. Beale. This they agreed to but insisted that the private Contract he had made with me Oblig’d him to take a Chance in the present and future Drafts untill the Contract expired, whatever state he might be in if life remain’d, but if the Contract was annul’d they should not think Mr. Beale a fit person to take a Draft. Upon which I offered to burn it. This However Mr. Beale refused to have done, was left upon the 9th. division and drew Service; moreover the Captain in whose Company he Served as a Militia Man, declared it afterwards (not being present at the time of the dispute) as his Opinion that Mr. Beale by no means fell under the Description of an Able bodied Man and that he had on account of his Infirmness frequently excused him from standing in the Ranks on Muster days. I would further Inform Your Excellency that altho’ the whole of the Gentlemen were of Opinion that I was not an able Body’d Man, Yet in order to keep the People quiet (who murmur’d greatly at the number excus’d) I had myself put into one of the Divisions and took a Chance as the Rest.
Now Sir if upon this true Representation of the Matter you should be of Opinion that Mr. Beale is Lawfully Drafted and ought to Serve or find a Substitute I must look out and provide one for him at any price for I am certain I should not be received were I inclin’d to take his place. This transaction may be thought a piece of Inadvertancey in me being commanding Officer of the Militia, but when the different Circumstances are taken into View, I have no Doubt of being acquitted. We had but Eleven Men in each Division the Adjacent Countys 18, 15 and 13.
I am Your Excellencys Most Obdt Servt.,

Leroy Peachey

